Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to continuing application filed 2/24/2020. Claim 1 is pending. Priority date: 4/24/2017

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,572,830. 
Instant Application
Patent No. 10,572,830
1. A method of training at least one machine-learning network to learn compact representations of radio frequency (RF) signals, the method performed by at least one processor executing instructions stored on at least one computer memory coupled 
determining a first RF signal to be compressed; 
using an encoder machine-learning network to process the first RF signal and generate a compressed signal; 
using a decoder machine-learning network to process the compressed signal and generate a second RF signal that represents a reconstruction of the first RF signal; calculating a measure of distance between the second RF signal and the first RF signal; calculating a measure of compression in the compressed signal; and updating at least one of the encoder machine-learning network or the decoder machine-learning network based on (i) the measure of distance between the second RF signal and the first RF signal, and (ii) the measure of compression in the compressed signal. 



determining a first RF signal to be compressed; 
using an encoder machine-learning network to process the first RF signal and generate a compressed signal; 
using a decoder machine-learning network to process the compressed signal and generate a second RF signal that represents a reconstruction of the first RF signal; 
calculating a measure of distance between the second RF signal and the first RF signal; 
obtaining a measure of compression in the compressed signal; and updating at least one of the encoder machine-learning network or the decoder machine-learning network based on (i) the measure of distance between the second RF signal and the first RF signal, and (ii) the measure of compression in the compressed signal, 
wherein the updating comprises: determining an objective function that comprises at least: (i) the measure of distance between the second RF signal and the first RF signal, and (ii) the measure of compression in the compressed signal, calculating a rate of change of the objective function relative to variations in at least one of the encoder machine-learning network or the decoder machine-learning network, selecting, based on the calculated rate of change of the objective function, at least one of a first variation for the encoder machine-learning network or a second variation for the decoder machine-learning network, and updating at least one of the encoder machine-learning network or the decoder machine-learning network based on the selected at least one of the first variation or the second variation.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Baldi et al. (“Complex-Valued Autoencoders”, Neural Network (preprint), 2014, pages: 35), hereinafter Baldi, in view of Migliori et al. (“Biologically Inspired Radio Signal Feature Extraction with Sparse Denoising Autoencoders, 2016, pages: 12, https://arxiv.org/pdf/1605.05239.pdf), hereinafter Migliori, further in view of Theis et al. (“Lossy Image Compression with Compressive Autoencoders”, 2017 March, pages: 19, https://arxiv.org/pdf/1703.00395.pdf), hereinafter Theis. 

1. A method of training at least one machine-learning network to learn compact representations of radio frequency (RF) signals, the method performed by at least one processor executing instructions stored on at least one computer memory coupled to the at least one processor, the method comprising: 
Baldi: e.g., page 4, Fig 1, computing the set of m vectors, x, in F space with B class functions interprets determining a set of data to be compressed); 
using an encoder machine-learning network to process the first Baldi: e.g., page 4, Fig 1, computing the F to G space transformation interprets using an encoder machine-learning network to process the m vectors in F and generate a compressed data); 
using a decoder machine-learning network to process the compressed signal and generate a second Baldi: e.g., page 4, Fig 1, computing the G to F space transformation interprets using a decoder machine-learning network to process the compressed data and generate the corresponding set of target data that represents a reconstruction of the input m vectors); 
calculating a measure of distance between the second RF signal and the first RF signal (Baldi: e.g., page 4, EQ (1), computing the distortion function between x and the transformed x interprets calculating a measure of distance between the second target data and the first input data); 
calculating a Baldi: e.g., page 4, item 2, the 0<p<n value is an example of a compression in the compressed signal); and 
updating at least one of the encoder machine-learning network or the decoder machine-learning network based on (i) the measure of distance between the second Baldi: e.g., page 4, EQ (1), page 17, sec 6, par 1, computing the minimum solution for EQ (1) via incremental optimization procedures interprets updating at least one of the encoder machine-learning network or the decoder machine-learning network based on the error and the dimension of compression, where the E function comprising the matrices operations with selected compression p and n interprets the measure of distance and the dimension of compression).
 	Baldi does not expressly disclose a “measure of compression”, “radio frequency (RF) signals” and “processor” and “memory”. Migliori discloses “radio frequency (RF) signals” (Migliori: e.g., Abstract, to features selection from radio signals with autoencoder) and “processor” and “memory” (Migliori: e.g., Fig 8, the system processing received radio signals with iterative optimization, EQ (8)). Migliori requires the type of denoising autoencoder for processing the radio signals. Nonetheless, the framework Baldi comprises computation of the denoising autoencoder (e.g., page 14). It would have been obvious for one of ordinary skill in the art, having Baldi and Migliori before the effective filing date, to combine Migliori with Baldi to improve of the applicability of Baldi to handle multiple types of signals.
Combination of Baldi and Migliori does not expressly disclose, but Theis discloses a “measure of compression” (Theis: e.g., page 2, EQ (2) or page 4, EQ (11), the logarithmic term corresponds to the measure of compression and the second term corresponds to the distance measure.) It would have been obvious for one of ordinary skill in the art, having Theis before the effective filing date, to combine Theis with the extended Baldi to improve performance of the trained autoencoder for diverse applications in Baldi.

Drawings
The text/labels of multiple figures (e.g., Fig. 5, 6A-B, 9 and 12) are not clear. New drawings of these Figures may be provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	August 9, 2021